Exhibit 10.29

[***] Certain information in this document has been omitted from this exhibit
because it is both (i) not material and (ii) would be competitively harmful if
publicly disclosed.

 

This Joint Venture Termination Agreement (this “Agreement”) is made and entered
into as of December 13, 2019, by and among Bayer HealthCare LLC, a limited
liability company formed in Delaware (“Bayer” for purposes of this Agreement,
other than Article II), Bayer AG, a German stock corporation
(Aktiengesellschaft) (only for purposes of Article II, as applicable), Bayer
Pharma AG, a German stock corporation (only for purposes of Article II, as
applicable), CRISPR Therapeutics AG, a stock corporation organized under the
laws of Switzerland (“CRISPR AG” or “CRISPR” (for purposes of this Agreement,
other than Article II)), CRISPR Therapeutics, Inc., a corporation organized
under the laws of the state of Delaware (“CRISPR Inc.”) (only for purposes of
Article II, as applicable), CRISPR Therapeutics Limited, a corporation organized
under the laws of England and Wales (“CRISPR UK”) (only for purposes of Article
II, as applicable) and TRACR Hematology Ltd., a UK limited company (“TRACR”)
(only for purposes of Article II, as applicable), and Casebia Therapeutics
Limited Liability Partnership, limited liability partnership incorporated in
England and Wales (“Casebia”). For purposes of Article II of this Agreement
only, “CRISPR” will mean CRISPR AG, CRISPR Inc., CRISPR UK and TRACR, as
applicable and “Bayer” will mean Bayer HealthCare LLC, Bayer AG and Bayer Pharma
AG, as applicable.

RECITALS

A.Bayer and CRISPR entered into the Joint Venture Agreement on December 19, 2015
(as amended, restated and/or otherwise modified from time to time, the “JV
Agreement”);

B.Bayer, CRISPR AG, CRISPR Inc. and Casebia entered into a Retirement Agreement
on December 13, 2019 (as amended, restated and/or otherwise modified from time
to time, the “Retirement Agreement”);

C.In connection with the Retirement (as defined in the Retirement Agreement),
Bayer and CRISPR have agreed to terminate the JV Agreement (as permitted by
Section 16.1(a) of the JV Agreement), which termination will also result in
termination or amendment to the terms of the Transaction Documents as set forth
herein; and

D.As contemplated by the Retirement Agreement, entering into this Agreement is a
condition to Closing.

NOW, THEREFORE, in consideration of the mutual agreements, covenants and other
premises set forth herein, the mutual benefits to be gained by the performance
thereof, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged and accepted, Bayer and CRISPR
hereby agree as follows:

Article I

DEFINITIONS

1.1“2019 Option Agreement” means that certain Research and Option Agreement
dated as of December 13, 2019 by and between Bayer and CRISPR AG.

1.2“Affiliate” or “Affiliates” means, with respect to any entity, any Person
that directly or indirectly, through one or more intermediaries, controls, is
controlled by or is under common  control with such entity; and for the purposes
of this definition, “Control” (and the terms “controlled by” and “under common
control with”) means the possession, directly or indirectly, of the power to
direct or cause the direction of the management and policies of such entity,
directly or indirectly, whether through the

 

--------------------------------------------------------------------------------

[***] Certain information in this document has been omitted from this exhibit
because it is both (i) not material and (ii) would be competitively harmful if
publicly disclosed.

 

ownership of voting securities or by contract or otherwise. Without limiting the
generality of the foregoing, a Person shall be deemed to control another Person
if any of the following conditions is met: (a) in the case of corporate
entities, direct or indirect ownership of at least fifty percent (50%) of the
stock or shares having the right to vote for the election of directors, and (b)
in the case of non-corporate entities, direct or indirect ownership of at least
fifty percent (50%) of the equity interest with the power to direct the
management and policies of such non-corporate entities. The Parties acknowledge
that in the case of certain entities organized under the laws of certain
countries outside of the United States, the maximum percentage ownership
permitted by law for a foreign investor may be less than fifty percent (50%),
and that in such case such lower percentage shall be substituted in the
preceding sentence, provided that such foreign investor has the power to direct
the management and policies of such entity. As of the Closing, Casebia and Local
Operating Entity will each be deemed an Affiliate of CRISPR.

1.3“Ancillary Agreements” has the meaning set forth in the Retirement Agreement.

1.4 “Bayer Field” means any Field under the heading “Bayer Field” on Schedule A
attached hereto.

1.5“Bayer IP Contribution Agreement” means that certain Bayer IP Contribution
Agreement dated as of March 16, 2016 by and among Casebia and Bayer AG.

1.6“Bayer Services Agreement” means that certain Master Services Agreement by
and between Casebia and Bayer Pharma AG, dated as of March 16, 2016.

1.7“Business Day” means any day other than a Saturday, a Sunday or a day on
which banks in New York City, United States of America or Frankfurt-Main,
Germany or Leverkusen, Germany are authorized or obligated by applicable law or
executive order to close.

1.8“Closing” has the meaning set forth in the Retirement Agreement.

1.9“Company CRISPR/Cas Know-How” means any Know-How Controlled by Casebia during
the Technology Term that constitutes an addition, amendment or enhancement to
the Crispr/Cas Technology that is not Company Optimized Cas Know-How that was
(i) [***] or (ii) [***].

1.10“Company CRISPR/Cas Patents” means any Patents claiming or Covering any
Company CRISPR/Cas Know How including any such Patents that are filed following
the Closing pursuant to the Amended and Restated Intellectual Property
Management Agreement.

1.11“Company CRISPR/Cas Technology” means the Company CRISPR/Cas Know-How and
the Company CRISPR/Cas Patents.

1.12“Company Non-Product Know-How” means any and all Know-How Controlled by
Casebia during the Technology Term, including Delivery Technology and excluding
Company CRISPR/Cas Know-How, Company Product Know-How and Optimized Cas
Know-How, that, was (i) [***].

1.13“Company Non-Product Patents” means any Patents claiming or Covering any
Company Non-Product Know-How including any such Patents that are filed following
the Closing pursuant to the Amended and Restated Intellectual Property
Management Agreement.

1.14“Company Non-Product Technology” means the Company Non-Product Know-How and
the Company Non-Product Patents.

2

--------------------------------------------------------------------------------

[***] Certain information in this document has been omitted from this exhibit
because it is both (i) not material and (ii) would be competitively harmful if
publicly disclosed.

 

1.15“Company Optimized Cas Know-How” means all Know-How Controlled by Casebia
during the Technology Term related to enhancements, amendments or additions in
and to any nuclease element of the CRISPR/Cas Technology that was (i) [***] or
(ii) [***].

1.16“Company Optimized Cas Patents” means any Patents claiming or Covering any
Company Optimized Cas Know-How including any such Patents that are filed
following the Closing pursuant to the Amended and Restated Intellectual Property
Management Agreement.

1.17“Company Optimized Cas Technology” means the Company Optimized Cas Know- How
and Company Optimized Cas Patents.

1.18“Company Organization Documents” means the organizational documents of
Casebia.

1.19“Company Pre-IND Product Technology” means, with respect to a Licensed Agent
or Product for which an IND has not been submitted (each, a “Pre-IND Product”),
Company Product Technology relating to such Licensed Agent or Product that
exists as of the JV Agreement Termination Date.

1.20“Company Product Know-How” means any and all Know-How Controlled by Casebia
during the Technology Term that relates to the composition or use of a Licensed
Agent or Product in the Fields, including [***].

1.21“Company Product Patents” means any Patents claiming or Covering any Company
Product Know-How including any such Patents that are filed following the Closing
pursuant to the Amended and Restated Intellectual Property Management Agreement.

1.22“Company Product Technology” means the Company Product Know-How and the
Company Product Patents

1.23“Confidential Information” has the meaning set forth in the Master
Confidentiality Agreement.

1.24“Control” means with respect to any Know-How or Patent or other data,
information or Materials, possession of the ability by a Party or its
Affiliate(s) (whether by sole or joint ownership, license or otherwise, but in
all cases not including when such rights are granted or obtained pursuant to the
Transaction Documents and this Agreement) to grant, without violating the terms
of any agreement with a Third Party, a license, access or other right in, to or
under such Know-How or Patent or other data, information or Materials.

1.25“Cover,” “Covering” or “Covers” means, as to a product and Patent, that, in
the absence of a license granted under, or ownership of, such Patent, the
making, using, keeping, selling, offering for sale or importation of such
product would infringe such Patent or, as to a pending claim included in such
Patent, the making, using, selling, offering for sale or importation of such
product would infringe such Patent if such pending claim were to issue in an
issued patent without modification.

1.26“CRISPR IP Contribution Agreement” means that certain IP Contribution
Agreement dated as of March 16, 2016 between the CRISPR entities and Casebia.

1.27“Crispr/Cas Technology” means clustered regularly interspaced short
palindromic repeats (CRISPR)/CRISPR-associated (Cas) protein system that
comprises (a) [***] and (b) [***].

3

--------------------------------------------------------------------------------

[***] Certain information in this document has been omitted from this exhibit
because it is both (i) not material and (ii) would be competitively harmful if
publicly disclosed.

 

1.28“Cross License Agreement” means that certain Cross License Agreement dated
as of March 16, 2016 by and between Bayer AG, CRISPR AG, CRISPR Inc. and CRISPR
UK.

1.29“Deed of Amendment and Restatement” has the meaning set forth in the
Retirement Agreement.

1.30“Delivery Technology” means methods, formulations, technologies and systems,
including vectors, for transporting a Licensed Agent or Product into or within
the human body or into human cells outside of the body.

1.31“Dissolution” means the winding down of Casebia and each of the Local
Operating Entities.

1.32“Fields” means the CRISPR Fields and the Bayer Fields, provided fields shall
not include diagnosis, prevention or treatment of cystic fibrosis, and as are
set forth on Schedule A attached hereto.

1.33“Human Therapeutic Use” means the use of the CRISPR/Cas Technology for use
in the discovery, research and development of products for the treatment or
prevention of any human disease, disorder or condition, including researching,
developing, making, using or selling Licensed Agents or Products and Companion
Diagnostics.

1.34“IND” means an Investigational New Drug Application filed with the United
States Food and Drug Administration, as described in the United States Food and
Drug Administration regulations, including all amendments and supplements to the
application, and any equivalent filing with any regulatory authority outside the
United States.

1.35“Intellectual Property” means (i) patents (including utility, design, plant,
utility model, reissues, re-examination, and patents of addition), patent
applications (filed, unfiled or being prepared), records of invention, (ii)
trademarks (registered or unregistered), trademark applications, trade names,
copyrights (registered or unregistered), copyright applications, mask works,
service marks (registered or unregistered), service mark applications, database
rights (registered or unregistered), all together with the goodwill associated
with such marks or names, (iii) trade secrets, technology, inventions, know-
how, processes and confidential and proprietary information, including any being
developed (including but not limited to designs, manufacturing data, design
data, test data, operational data, and formulae), whether or not recorded in
tangible form through drawings, software, reports, manuals or other tangible
expressions, whether or not subject to statutory registration, anywhere, and all
rights to any of the foregoing.

1.36“Intellectual Property Management Agreement” means that certain Intellectual
Property Management Agreement by and between Casebia, CRISPR AG, CRISPR Inc.,
CRISPR UK, TRACR, and Bayer, dated as of March 16, 2016.

1.37“Know-How” means Intellectual Property, data, results, pre-clinical and
clinical protocols and data from studies and clinical trials, chemical
structures, chemical sequences, information, inventions, know-how, formulas,
trade secrets, techniques, methods, processes, procedures and developments,
whether or not patentable; provided that Know-How does not include Patents
claiming any of the foregoing.

1.38“Licensed Agent” means a product comprising (a) all components of a
Crispr/Cas Technology, for Targeting a Target, where such Crispr/Cas Technology,
or any portion thereof is discovered by or on behalf of Casebia or a Local
Operating Entity (solely or jointly with such entities), or is in Casebia’s or a
Local Operating Entity’s Control, prior to the Original Effective Date, or
during the Technology Term or (b) modified human cells or tissue, or another
cell- or tissue-based product, or any other therapeutic product comprising or
produced using the Crispr/Cas Technology, in each case produced using the
components referred to in clause (a).

4

--------------------------------------------------------------------------------

[***] Certain information in this document has been omitted from this exhibit
because it is both (i) not material and (ii) would be competitively harmful if
publicly disclosed.

 

1.39“Local Operating Agreement” means the Operating Agreement of Casebia
Therapeutics, LLC.

1.40“Local Operating Entity” means Casebia Therapeutics, LLC.

1.41 “Master Confidentiality Agreement” has the meaning set forth in the
Retirement Agreement.

1.42“Materials” means all biological materials or chemical compounds arising out
of a Party’s activities under any Transaction Document or this Agreement or
otherwise provided by a Party for use by the other Party to conduct activities
pursuant to such agreements, including Licensed Agents, clinical trial samples,
cell lines, assays, viruses and vectors.

1.43“Non-Human Therapeutic Uses” means uses (a) other than Human Therapeutic
Uses, and (b) for the discovery and research and preclinical development of
products for the diagnosis, treatment or prevention of any human disease,
disorder or condition, but excluding research, developing, making, using or
selling Licensed Agents or Products or Companion Diagnostics.

1.44 “Option Agreement” means that certain Option Agreement dated as of March
16, 2016 by and among Casebia, CRISPR and Bayer AG.

1.45“Original Effective Date” means March 16, 2016.

1.46“Party” or “Parties” means, when used in singular, any signatory to the
applicable agreement, as the context may require, and when used in plural, all
signatories to the applicable agreement, and any permitted successor or assign
thereto.

1.47“Patentable Company CRISPR/Cas Know-How” means all Company CRISPR/Cas
Know-How other than Unpatentable Company CRISPR/Cas Know-How.

1.48“Patentable Company Optimized Cas Know-How” means all Company Optimized Cas
Know-How other than Unpatentable Company Optimized Know-How.

1.49“Patents” means the rights and interests in and to issued patents and
pending patent applications and similar government-issued rights (e.g., utility
models) protecting inventions in any country, jurisdiction or region (including
inventor’s certificates and utility models), including all priority
applications, international applications, provisionals, non-provisionals,
substitutions, continuations, continuations-in-part, divisionals, renewals and
all patents granted thereon, and all reissues, reexaminations, extensions,
confirmations, revalidations, registrations and patents of addition thereof,
including patent term extensions and supplementary protection certificates,
international patent applications filed under the Patent Cooperation Treaty
(PCT) and any foreign equivalents to any of the foregoing.

1.50“Person” means any individual, partnership, limited partnership, limited
liability company, joint venture, syndicate, sole proprietorship, company or
corporation with or without share capital, unincorporated association, trust,
trustee, executor, administrator or other legal personal representative or
governmental body.

1.51“Product” means any pharmaceutical product, medical therapy, preparation,
substance, or formulation comprising or employing, in whole or in part, a
Licensed Agent.

1.52“Retirement Amount” has the meaning set forth in the Retirement Agreement.

5

--------------------------------------------------------------------------------

[***] Certain information in this document has been omitted from this exhibit
because it is both (i) not material and (ii) would be competitively harmful if
publicly disclosed.

 

1.53“Subsidiary” of any Person means any corporation, partnership, limited
liability company, cooperative, association or other organization (including any
branch), whether incorporated or unincorporated, which is directly or indirectly
controlled by such Person, whether through ownership of securities or otherwise.

1.54“Subsidiary Organization Documents” means the organization documents of a
Subsidiary.

1.55“Target” means a [***]. The Targets are listed on Schedule B attached hereto
with an indication of [***].

1.56“Targeting” means editing, engineering or modulating (including by means of
gene knock-out, gene tagging, gene disruption, gene mutation, gene insertion,
gene deletion, gene activation, gene silencing or gene knock-in) a Target.

1.57“Technology Term” means from the Original Effective Date until the JV
Agreement Termination Date.

1.58“Term” shall be from the Original Effective Date of the JV Agreement until
such termination of the JV Agreement becoming effective.

1.59“Third Party” means any Person other than Bayer or CRISPR or any Affiliate
of either Party.

1.60“Transaction Documents” means the JV Agreement, the Company Organization
Documents, the Bayer Services Agreement, the CRISPR Services Agreement, the
CRISPR IP Contribution Agreement, the Bayer IP Contribution Agreement, the
Option Agreement, the Subscription Agreement, the Cross License Agreement, the
Intellectual Property Management Agreement, and the Subsidiary Organization
Documents.

1.61“Unpatentable Company CRISPR/Cas Know-How” means Company CRISPR/Cas Know-How
that is not eligible for patent protection under applicable law.

1.62“Unpatentable Company Optimized Cas Know-How” means Company Optimized Cas
Know-How that is not eligible for patent protection under applicable law.

 

Article II

TERMINATION OF JV AGREEMENT

2.1Termination of the JV Agreement.

(a)Bayer and CRISPR hereby agree to terminate the JV Agreement pursuant to
Section 16.1(a) of the JV Agreement (the “Termination”) and the Term will
terminate automatically upon the occurrence of the Closing (the “JV Agreement
Termination Date”).  Notwithstanding anything to the contrary in Section 16.2 of
the JV Agreement, the terms set forth in this Agreement will control the results
of the Termination, and Section 16.2 of the JV Agreement will not apply to the
Termination. For the avoidance of doubt, the JV Agreement is not being
terminated pursuant to Section 3.2 of the JV Agreement.

(b)As a result of the Termination, the JV Agreement will forthwith become void
and have no effect, without any liability or obligation on the part of Bayer or
CRISPR under the JV Agreement.

6

--------------------------------------------------------------------------------

[***] Certain information in this document has been omitted from this exhibit
because it is both (i) not material and (ii) would be competitively harmful if
publicly disclosed.

 

(c)As a result of the Termination, neither Bayer nor CRISPR will be required to
make any further contributions and any remaining cash (including any cash
capital) of Casebia or any of its Subsidiaries (following the payment of the
Retirement Amount to Bayer) will not be repaid to Bayer or CRISPR (rather, it
will remain at Casebia or such Subsidiary). For the avoidance of doubt,
following the Closing, Bayer will have no obligations to pay any costs of
Dissolution or any other amounts under the JV Agreement or any other Transaction
Document other than the capped expense reimbursement contemplated by the
Retirement Agreement.  As a result of the Termination, neither Casebia nor any
of its Subsidiaries will be required to remain in existence or wind-down unless
otherwise determined by CRISPR following the Closing.

(d)Subject to any survival terms set forth therein, each of the Bayer Services
Agreement and the CRISPR Services Agreement, and any and all statements of work
issued under any such agreements, will automatically terminate as of the Closing
and be of no further force and effect.

(e)Subject to any survival terms set forth therein, each of the CRISPR IP
Contribution Agreement and the Bayer IP Contribution Agreement will
automatically terminate at the Closing and be of no further force and effect.  

(f)Subject to any survival terms set forth therein, the Option Agreement will
automatically terminate at the Closing and be of no further force and effect.  

(g)Subject to any survival terms set forth therein, the Cross License Agreement
will automatically terminate at the Closing and be of no further force and
effect. For the avoidance of doubt, the Cross License Agreement is not being
terminated pursuant to Article 4 of the Cross License Agreement.

(h)The Intellectual Property Management Agreement will survive the Termination
and, concurrently with the execution hereof, the Intellectual Property
Management Agreement will be amended and restated in its entirety in the form
set forth on Exhibit Y attached hereto (the “Amended and Restated Intellectual
Property Management Agreement”).

(i)In the event that any of the Company Organization Documents or the Local
Operating Agreement of Casebia Therapeutics, LLC provides for the results,
effects or consequences of the Termination, the terms set forth herein will
control notwithstanding anything to the contrary set forth therein.

2.2Company CRISPR/Cas Technology.   Subject to any existing licenses between
Casebia or Casebia Therapeutics, LLC and a Third Party as listed in Schedule C,
all Company CRISPR/Cas Technology will be co-owned by Bayer and CRISPR. Casebia
hereby assigns to each of CRISPR and Bayer an undivided joint ownership interest
in the Company CRISPR/Cas Technology, subject to the terms of any existing
licenses between Casebia or Casebia Therapeutics, LLC and a Third Party, and the
terms of the Amended and Restated Intellectual Property Management
Agreement.  CRISPR hereby grants to Bayer (i) an exclusive, sublicensable,
license under CRISPR’s joint interest in the Company CRISPR/Cas Patents,
Patentable Company CRISPR/Cas Know-How and any Patents claiming or Covering such
Patentable CRISPR/Cas Know-How, in each case, for Non-Human Therapeutic Uses and
(ii) a non-exclusive, sublicensable license under CRISPR’s joint interest in the
Company CRISPR/Cas Patents, Patentable Company CRISPR/Cas Know-How and any
Patents claiming or Covering such Patentable CRISPR/Cas Know-How, in each case,
for Human Therapeutic Uses in the Bayer Fields.  Bayer hereby grants to CRISPR
(x) an exclusive, sublicensable license under Bayer’s joint interest in the
Company CRISPR/Cas Patents, Patentable Company CRISPR/Cas Know-How and any
Patents claiming or Covering such Patentable CRISPR/Cas Know-How, in each case,
for Human Therapeutic Uses (other than the Bayer Fields) and (y) a
non-exclusive, sublicensable license under Bayer’s joint interest in the Company
CRISPR/Cas Patents,

7

--------------------------------------------------------------------------------

[***] Certain information in this document has been omitted from this exhibit
because it is both (i) not material and (ii) would be competitively harmful if
publicly disclosed.

 

Patentable Company CRISPR/Cas Know-How and any Patents claiming or Covering such
Patentable CRISPR/Cas Know-How, in each case, for Human Therapeutic Uses in the
Bayer Fields. For the avoidance of doubt, Bayer and CRISPR acknowledge and agree
that each, as a joint owner thereof, is free to use the Company CRISPR/Cas
Technology, for any purpose outside of the scope of the exclusive licenses
granted hereunder, including the right to license and sublicense or otherwise
exploit, transfer or encumber its ownership interest in such Company CRISPR/Cas
Technology, without any accounting or obligation to (financial or otherwise), or
consent required from, the other party. For clarity, Bayer and CRISPR are free
to use the Unpatentable Company CRISPR/Cas Know-How for any purpose, including
the right to license and sublicense or otherwise exploit, transfer or encumber
its ownership interest in such Unpatentable Company CRISPR/Cas Know-How, without
any accounting or obligation to (financial or otherwise), or consent required
from, Bayer or CRISPR, as applicable.

2.3Company Optimized Cas Technology.  Subject to any existing licenses between
Casebia or Casebia Therapeutics, LLC and a Third Party as listed in Schedule C,
all Company Optimized Cas Technology will be co-owned by Bayer and
CRISPR.  Casebia hereby assigns to each of CRISPR and Bayer an undivided joint
ownership interest in the Company Optimized Cas Technology, subject to the terms
of any existing licenses between Casebia or Casebia Therapeutics, LLC and a
Third Party, and the terms of the Amended and Restated Intellectual Property
Management Agreement.  CRISPR hereby grants to Bayer (i) an exclusive,
sublicensable license under CRISPR’s joint interest in the Company Optimized Cas
Patents, Patentable Company Optimized Cas Know-How, and Patents claiming or
Covering Patentable Company Optimized Cas Know-How, in each case, for Non-Human
Therapeutic Uses and (ii) a non-exclusive, sublicensable license under CRISPR’s
joint interest in the Company Optimized Cas Patents, Patentable Company
Optimized Cas Know-How, and Patents claiming or Covering Patentable Company
Optimized Cas Know-How, in each case, for Human Therapeutic Uses in the Bayer
Fields. Bayer hereby grants to CRISPR (x) an exclusive, sublicensable license
under Bayer’s joint interest in the Company Optimized Cas Patents, Patentable
Company Optimized Cas Know-How, and Patents claiming or Covering Patentable
Company Optimized Cas Know-How, in each case, for Human Therapeutic Uses (other
than the Bayer Fields) and (y) a non-exclusive, sublicensable license under
Bayer’s joint interest in the Company Optimized Cas Patents, Patentable Company
Optimized Cas Know-How, and Patents claiming or Covering Patentable Company
Optimized Cas Know-How, in each case, for Human Therapeutic Uses in the Bayer
Fields. For the avoidance of doubt, Bayer and CRISPR acknowledge and agree that
each, as a joint owner thereof, is free to use the Company Optimized Cas
Technology for any purpose outside of the scope of the exclusive licenses
granted hereunder, including the right to license and sublicense or otherwise
exploit, transfer or encumber its ownership interest in such Company Optimized
Cas Technology, without any accounting or obligation to (financial or
otherwise), or consent required from, the other party. For clarity, Bayer and
CRISPR are free to use the Unpatentable Company Optimized Cas Know-How for any
purpose, including the right to license and sublicense or otherwise exploit,
transfer or encumber its ownership interest in such Unpatentable Company
Optimized Cas Know-How, without any accounting or obligation to (financial or
otherwise), or consent required from, Bayer or CRISPR, as applicable.

2.4Company Non-Product Technology.  Subject to any existing licenses between the
Company or Casebia Therapeutics, LLC and a Third Party as listed in Schedule C,
all Company Non-Product Technology will be co-owned by Bayer and
CRISPR.  Casebia hereby assigns to each of CRISPR and Bayer an undivided joint
ownership interest in the Company Non-Product Technology, subject to the terms
of any existing licenses between Casebia or Casebia Therapeutics, LLC and a
Third Party as listed in Schedule C, and the terms of the Amended and Restated
Intellectual Property Management Agreement. For the avoidance of doubt, Bayer
and CRISPR acknowledge and agree that each, as a joint owner thereof, is free to
use the Company Non-Product Technology for any purpose, including the right to
license and sublicense or otherwise exploit, transfer or encumber its ownership
interest in such Company Non-Product Technology, without any accounting or
obligation to (financial or otherwise), or consent required from, the other
party.  

8

--------------------------------------------------------------------------------

[***] Certain information in this document has been omitted from this exhibit
because it is both (i) not material and (ii) would be competitively harmful if
publicly disclosed.

 

2.5Company Pre-IND Product Technology.  Subject to any existing licenses between
the Company or Casebia Therapeutics, LLC and a Third Party as listed in Schedule
C, all Company Pre-IND Product Technology will be co-owned by Bayer and
CRISPR.  Casebia hereby assigns to each of CRISPR and Bayer an undivided joint
ownership interest in the Company Pre-IND Product Technology, subject to the
terms of any existing licenses between Casebia or Casebia Therapeutics, LLC and
a Third Party as listed in Schedule C, and the terms of the Amended and Restated
Intellectual Property Management Agreement.  For the avoidance of doubt, Bayer
and CRISPR acknowledge and agree that each, as a joint owner thereof, is free to
use the Company Pre-IND Product Technology for any purpose, including the right
to license and sublicense or otherwise exploit, transfer or encumber its
ownership interest in such Company Pre-IND Product Technology, without any
accounting or obligation to (financial or otherwise), or consent required from,
the other party.  

2.6Effectuation.  Each of CRISPR, Bayer and Casebia will, and will cause its
Affiliates to use reasonable best efforts to take or cause to be taken all
appropriate action, or cause to be done all things necessary, proper or
advisable and execute and deliver such documents and other papers, as may be
required to carry out the co-ownership rights set forth herein, including the
execution and filing of the Patent Assignment Agreement set forth on Exhibit X.

2.7Know-How.  For any Company Crispr/Cas Know-How or Company Optimized Cas
Know-How that is claimed or disclosed in a Patent after the JV Agreement
Termination Date, the Parties will work in good faith to ensure that such
Patents are prosecuted in accordance with the Amended and Restated Intellectual
Property Management Agreement.

2.8Licenses Limited.  For the avoidance of doubt, except as expressly set forth
in this Article II, no licenses or other rights under any intellectual property
rights are granted under this Agreement, by implication, necessity, or
otherwise, except as expressly set forth herein.

Article III

Confidentiality

3.1Confidentiality.  The Master Confidentiality Agreement shall govern the
Parties’ confidentiality and non-use obligations with respect to the other
Parties’ Confidential Information.

 

Article IV

GENERAL PROVISIONS

4.1Counterparts.  This Agreement may be executed in one or more counterparts,
all of which will be considered one and the same agreement and will become
effective when one or more counterparts have been signed by each of the Parties
and delivered to the other Parties, it being understood that all parties need
not sign the same counterpart.  Until and unless each Party has received a
counterpart hereof signed by the other Parties hereto, this Agreement will have
no effect and no Party will have any right or obligation hereunder (whether by
virtue of any other oral or written agreement or other communication).  Any
signature page delivered electronically or by facsimile (including transmission
by Portable Document Format or other fixed image form) will be binding to the
same extent as an original signature page.

4.2Governing Law. The Parties agree that this Agreement will be governed by, and
construed in accordance with, the laws of the State of New
York.  Notwithstanding that the laws of the State of New York will apply to and
govern this Agreement, any choice of law specified in any of the documents and
agreements referred to herein and made a part hereof will be respected by the
Parties and will take precedence over the choice of law provision specified in
this Section 4.2.

9

--------------------------------------------------------------------------------

[***] Certain information in this document has been omitted from this exhibit
because it is both (i) not material and (ii) would be competitively harmful if
publicly disclosed.

 

4.3Expenses. Unless otherwise provided for in the Retirement Agreement or
another Ancillary Agreement, each of Bayer and CRISPR will bear its own costs
and expenses (including legal fees) incurred in connection with the preparation,
negotiation and execution of this Agreement and the performance of its
obligations hereunder or thereunder.  

4.4Notices.  All notices and other communications hereunder will be in writing
and will be deemed delivered, given and received (a) when delivered in person,
(b) when transmitted by email or facsimile (with written confirmation of
completed transmission), (c) on the third Business Day following the mailing
thereof by certified or registered mail (return receipt requested) or (d) when
delivered by an express courier (with written confirmation of delivery) to the
Parties at the following addresses (or to such other address or facsimile number
as such party may have specified in a written notice given to the other
Parties):

 

To Company & CRISPR:

 

CRISPR Therapeutics AG

 

 

Baarerstrasse 14

 

 

6300 Zug

 

 

Switzerland

 

 

Attention: Each of Chief Executive Officer and General Counsel

 

 

E-mail: [***]

 

With a copy to:

 

Goodwin Procter LLP

 

 

100 Northern Avenue

 

 

Boston, MA 02210

 

 

USA

 

 

Attention: [***]

 

 

Facsimile No.:  617-321-4362

 

 

Email:  [***]

 

To Bayer:

 

Bayer HealthCare LLC

 

 

610 Main Street

 

 

Cambridge, MA 02139

 

 

Attention: [***]

 

With a copy to:

 

Orrick Herrington & Sutcliffe LLP

 

 

1000 Marsh Rd.

 

 

Menlo Park, CA  94025-1015

 

 

USA

 

 

Attention: [***]

 

4.5Miscellaneous. The following sections of the Retirement Agreement are hereby
incorporated by reference as if set forth herein (mutatis mutandis): Section
10.3 (Interpretation); Section 10.6 (Severability); Section 10.8 (Arbitration);
Section 10.10 (Waiver of Jury Trial); and Section 10.11 (Rules of
Construction).  This Agreement may not be amended except in a written agreement
signed by CRISPR and Bayer. No waiver by any party hereto of any default,
misrepresentation or breach of warranty or covenant hereunder, whether
intentional or not, will be deemed to extend to any prior or subsequent default,
misrepresentation or breach of warranty or covenant hereunder or affect in any
way any rights arising by virtue of any prior or subsequent such occurrence.  No
single or partial exercise of any right, power or privilege will preclude any
other or further exercise thereof or the exercise of any other right, power or
privilege unless explicitly provided for in this Agreement.

10

--------------------------------------------------------------------------------

[***] Certain information in this document has been omitted from this exhibit
because it is both (i) not material and (ii) would be competitively harmful if
publicly disclosed.

 

4.6Entire Agreement; Assignment. This Agreement, the other Ancillary Agreements,
the Retirement Agreement, and any provision of any Transaction Document
terminated hereunder which by its terms survives such termination (a) constitute
the entire agreement between the Parties with respect to the subject matter
hereof and supersede all prior agreements and understandings both written and
oral (including any letter of intent, term sheet or related discussions), among
such parties with respect to the subject matter hereof, and (b) will not be
assigned by operation of law or otherwise, except that each party hereto may
assign its rights and delegate its obligations hereunder (i) in connection with
a sale of such party or a sale of all or substantially all of its assets and
(ii) to one or more of its Affiliates as long as such party remains ultimately
liable for all of such party’s obligations hereunder.

4.7Translations.  This Agreement is in the English language only, which language
will be controlling in all respects, and all versions hereof in any other
language will be for accommodation only and will not be binding upon the
Parties. All communications and notices to be made or given pursuant to this
Agreement, and any dispute proceeding related to or arising hereunder, will be
in the English language.  If there is a discrepancy between any translation of
this Agreement and this Agreement, this Agreement will prevail.

4.8Successors; Parties in Interest.  The Parties acknowledge and agree that any
right inuring to the benefit of Casebia, Company or a Local Operating Entity in
this Agreement, the Retirement Agreement, the Ancillary Agreements and any other
surviving provisions of the Transaction Documents are deemed to be referencing
Casebia or Casebia Therapeutics, LLC, as applicable.  If Casebia no longer
exists and/or is merged into CRISPR or an Affiliate of CRISPR, any such right
inuring to the benefit of Casebia or Casebia Therapeutics, LLC in this
Agreement, the Retirement Agreement, the Ancillary Agreements and any other
surviving provisions of the Transaction Documents will be deemed automatically
to reference CRISPR, an Affiliate of CRISPR or any Third Party designated by
CRISPR, as applicable, without any additional action taken by CRISPR, Casebia,
or Bayer.

 

[Remainder of page intentionally left blank]

 

11

--------------------------------------------------------------------------------

[***] Certain information in this document has been omitted from this exhibit
because it is both (i) not material and (ii) would be competitively harmful if
publicly disclosed.

 

IN WITNESS WHEREOF, Casebia, CRISPR and Bayer have caused this Agreement to be
signed, all as of the date first written above.

 

 

CRISPR Therapeutics AG

 

 

 

 

By:

/s/ Rodger Novak

 

Name: Rodger Novak

 

Title: President

 

 

For purposes of Article II only, as applicable:

 

CRISPR Therapeutics, Inc.

 

 

 

 

By:

/s/ Michael Tomsicek

 

Name: Michael Tomsicek

 

Title: Chief Financial Officer

 

 

CRISPR Therapeutics Limited

 

 

 

 

By:

/s/ Rodger Novak

 

Name: Rodger Novak

 

Title: President

 

 

TRACR Hematology Ltd

 

 

 

 

By:

/s/ Rodger Novak

 

Name: Rodger Novak

 

Title: President

 

 

 

[Signature Page – Joint Venture Termination Agreement]

--------------------------------------------------------------------------------

[***] Certain information in this document has been omitted from this exhibit
because it is both (i) not material and (ii) would be competitively harmful if
publicly disclosed.

 

IN WITNESS WHEREOF, Casebia, CRISPR and Bayer have caused this Agreement to be
signed, all as of the date first written above.

 

 

Casebia Therapeutics Limited Liability Partnership

 

 

 

 

By:

/s/ Samarth Kulkarni

 

Name: Samarth Kulkarni, Ph.D.

 

Title: Authorized Representative

 

 

 

[Signature Page – Joint Venture Termination Agreement]

--------------------------------------------------------------------------------

[***] Certain information in this document has been omitted from this exhibit
because it is both (i) not material and (ii) would be competitively harmful if
publicly disclosed.

 

IN WITNESS WHEREOF, Casebia, CRISPR and Bayer have caused this Agreement to be
signed, all as of the date first written above.

 

Bayer HealthCare LLC

 

 

 

 

By:

/s/ Kelly Gast

 

Name: Kelly Gast

 

Title:   President

 

 

For purposes of Article II only, as applicable:

 

Bayer AG

 

 

 

 

By:

/s/ Ingo Nebel

 

Name: Dr. Ingo Nebel

 

Title: Head of Labor Law

 

By:

/s/ Thomas Hoffman

 

Name: Thoms Hoffman

 

Title: Head of Treasury

 

 

Bayer Pharma AG

 

 

 

 

By:

/s/ Eva Schmid

 

Name: Dr. Eva Schmid

 

Title: Senior Legal Counsel

 

By:

/s/ Julio Triana

 

Name: Julio Triana

 

Title: Member of the Board of Management

 

 

[Signature Page – Joint Venture Termination Agreement]

--------------------------------------------------------------------------------

[***] Certain information in this document has been omitted from this exhibit
because it is both (i) not material and (ii) would be competitively harmful if
publicly disclosed.

 

Schedule A

 

Fields

 

[***]

 

Bayer Fields

 

[***]

 

CRISPR Fields

 

[***]

 

 

 

 

--------------------------------------------------------------------------------

[***] Certain information in this document has been omitted from this exhibit
because it is both (i) not material and (ii) would be competitively harmful if
publicly disclosed.

 

Schedule B

 

Targets

 

[***]

 

 

 

--------------------------------------------------------------------------------

[***] Certain information in this document has been omitted from this exhibit
because it is both (i) not material and (ii) would be competitively harmful if
publicly disclosed.

 

Schedule C

 

[***]

 

 

 

--------------------------------------------------------------------------------

[***] Certain information in this document has been omitted from this exhibit
because it is both (i) not material and (ii) would be competitively harmful if
publicly disclosed.

 

Exhibit X

Patent Assignment Agreement

 

[***]

 